DETAILED ACTION
          Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The applicant originally submitted claims 1-10 in the application. In the present response, the applicant amended claim 1. Accordingly, claims 1-10 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 07/06/2021, with respect to rejection of claim 1 under 35 U.S.C. § 102(a)(1)  have been fully considered and are persuasive. 
However upon further search and consideration a new ground of rejection is set below necessitated by applicant’s amendment to claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5 and 8 are rejected under 35 U.S.C. § 102(a)(1) as being unpatentable in view of Kuk et al (US 2017/0325365). 
	Regarding Claim 1, Kuk (in Fig 1A) discloses an electronic apparatus (100) having noise suppression mechanism (¶ 85, II. 15-19), comprising: 
a circuit board (110); 
a wireless communication circuit (113), (¶ 86, II. 1-6) disposed on a chip disposing area (top surface of 110) of the circuit board (110) and configured to perform wireless communication within a wireless signal frequency range (RF range), (¶ 86, II. 1-6); 
 
at least one grounding metal pillar (120), (¶ 82, II. 5-11) disposed on the chip disposing area (Fig 1A) of the circuit board (110), wherein the at least one grounding metal pillar (120) extends for contacting the metal shield (140) and is configured to increase a resonant frequency of the metal shield such that a noise value related to a noise of the digital signal coupled with the metal shield is smaller than an interference threshold value (Kuk’s structure would lower the noise value of digital signal coupled to the metal shield below a predetermined value).
Furthermore Kuk [0086] describes prior art methods to tune and optimizes this increase in resonant frequency for different applications using different polymer insulating materials, as shown for example in Fig 1B in the gap between the RF chip and metal case covering, Kuk however [0087] resorts to structural modification of his invention such as gap height and realities on air gap to optimized the frequency characteristics his invention.
Regarding Claim 2, Kuk discloses the limitations of claim 1, however Kuk (In Fig 1A) further discloses wherein the wireless communication circuit (113), (¶ 86, II. 1-6) is a radio frequency communication circuit (¶ 86, II. 1-6), and the wireless signal frequency range is the radio frequency range (RF range), (¶ 86, II. 1-6).
Regarding Claim 5, Kuk discloses the limitations of claim 1, however Kuk (In Fig 1A) further discloses wherein the grounding metal pillar (120) is disposed to be grounded through a grounding path (114) of the circuit board (110), (¶ 82, II. 5-11).
Regarding Claim 8, Kuk discloses the limitations of claim 1, however Kuk (In Fig 1A) further discloses wherein the digital signal (117/119) is a clock signal or a data signal (application processor), (¶ 80, II. 1-13).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4, 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Kuk in view of Ajioka et al (US 2004/0233644).
Regarding Claim 3, Kuk discloses the limitations of claim 1, however Kuk does not disclose wherein the grounding metal pillar is disposed in a central region of the chip disposing area.
	Instead Ajioka (In Fig 1) teaches wherein the grounding metal pillar (11b, ¶ 21, II. 1-3, ¶ 22, 1-5, ¶ 18, II. 3-6) is disposed in a central region of the chip disposing area (top surface of 11), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kuk with Ajioka with grounding metal pillar disposed in central region of the chip disposing area to benefit from partitioning the chip disposing area to plurality of equal sub-areas forming multiple cavities providing electromagnetic shieling for different type of circuits within the cavities in all directions (Ajioka, ¶ 19, II. 1-4, ¶ 21, II. 1-3).
Regarding Claim 4, Kuk discloses the limitations of claim 1, however Kuk does not disclose wherein the grounding metal pillar is disposed to penetrate through the metal shield.
Instead Ajioka (In Fig 1) teaches wherein the grounding metal pillar (11b, ¶ 21, II. 1-3, ¶ 22, 1-5, ¶ 18, II. 3-6) is disposed to penetrate through the metal shield (15, ¶ 20, II. 6-7), (Fig 1).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kuk with Ajioka with grounding metal pillar disposed to penetrate through the metal shield to benefit from partitioning the chip disposing area to plurality of equal sub-areas forming multiple cavities 
Regarding Claim 6, Kuk discloses the limitations of claim 1, however where Kuk (In Fig 1A) further discloses wherein the grounding metal pillar (120) grounded through a ground board (114), (¶ 82, II. 5-11), however K disclose wherein the grounding metal pillar is disposed to penetrate through the metal shield and is grounded through a ground board.
Instead Ajioka (In Fig 1) teaches wherein the grounding metal pillar (11b, ¶ 21, II. 1-3, ¶ 22, 1-5) is disposed to penetrate through the metal shield (15, ¶ 20, II. 6-7) and is grounded through a ground board (11), (¶ 22, II. 1-5, ¶ 18, II. 3-6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kuk with Ajioka with grounding metal pillar to disposed to penetrate through the metal shield and grounded through a ground board to benefit from partitioning the chip disposing area to plurality of equal sub-areas forming multiple cavities providing electromagnetic shieling for different type of circuits within the cavities in all directions (Ajioka, ¶ 19, II. 1-4, ¶ 21, II. 1-3).
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Kuk in view of Lin (US 2019/0115305).
Regarding Claim 7, Kuk discloses the limitations of claim 1, however Kuk does not disclose wherein the grounding metal pillar is disposed to move the resonant frequency of the metal shield to a valley point of a waveform of an energy spectrum of the digital signal. 
Instead Lin (In Figs 1A-1H) teaches wherein the grounding metal pillar (13, ¶ 34, II. 6-13) is disposed to move the resonant frequency of the metal shield (14) to a valley point of a waveform of an energy spectrum of the digital signal (Fig 1H), (naturally as illustrated In Fig 1H, simulation L5 corresponding to embodiment of single wall 13, illustrates a valley point of a waveform created due to shift in peak self-resonance of an energy spectrum of the digital signal).  
.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Kuk in view of Lin et al (US 2018/0033736 “Liao”).
For the purpose of citation, Examiner used machine English translation of JP 2014204022, said translation and original document has been provided herewith to the applicant. 
Regarding Claim 9, Kuk discloses the limitations of claim 8, however Kuk does not disclose wherein a valley point of a waveform of an energy spectrum of the digital signal corresponds to a location of an integer times of a clock signal.
Instead Liao (In Figs 1-3C) disclose wherein a valley point (valley point as shown in Fig 3C) of a waveform of an energy spectrum of the digital signal corresponds to a location of an integer times of a clock signal (¶ 51, II. 1-8).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kuk with Liao with a valley point of a waveform energy of the digital signal corresponding to a location of an inter times of a clock signal to benefit from reducing a level of emissions that can pass through the casing and adversely affect semiconductor device (Liao, ¶ 3, II. 1-15). 
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Kuk in view of Kai et al (US 2015/0062835).
Regarding Claim 10, Kuk discloses the limitations of claim 1, however Kuk does not disclose wherein the metal shield provides an electromagnetic interference prevention and a heat-dissipating mechanism.

  It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kuk with Kai with the metal shield providing an electromagnetic interference prevention and a heat-dissipation mechanism to benefit from while providing shieling for the module effectively dissipating heat from the module to the outside (Kai, ¶ 92, II. 1-6).
                                                                                	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Integrated Antenna for Direct Chip Attach Connectivity Module Package Structures US 2018/0286780, Antenna Structures and Shield Layers on Packaged Wireless Circuits US 2014/0028518, Package Structure for Wireless Communication Module US 2010/0200965, Radio Frequency Module and Methods of Transmitting/Receiving Data US 2010/0060454. Other pertinent art made of record are on form PTO-892 notice of reference cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835  
/ZACHARY PAPE/Primary Examiner, Art Unit 2835